Citation Nr: 1823718	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-31 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from September 1988 to January 1989 and from May 1994 to September 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2010, March 2012, and February 2013 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDING OF FACT

Obstructive sleep apnea is attributable to service.


CONCLUSION OF LAW

Obstructive sleep apnea was incurred in service.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that his obstructive sleep apnea was incurred during his active service.

The Veteran's service treatment records include no complaints, treatment, or diagnosis of sleep problems or disability.  In a June 2003 post deployment questionnaire, the Veteran denied difficulty breathing or feeling tired after sleeping. In a June 2005 discharge physical examination, the Veteran denied frequent trouble sleeping.  Prior to separation from service, the Veteran underwent an August 2005 VA general medical examination.  At that time, the Veteran reported problems with the bilateral knees and with erectile dysfunction, but discussed no sleep problems.

An April 2010 VA treatment record indicated that during a procedure to remove his left thyroid in March 2010 he had difficulty regulating his heart rate and oxygen level and it had been suggested that he could have sleep apnea.  A sleep study was ordered, but the initial study had to be rescheduled because the sleep monitor did not record multiple needed vitals.  A diagnosis of obstructive sleep apnea is of record from October 2010, with subsequent prescription of a CPAP machine.  Sleep study results confirmed the diagnosis.

In support of his claim, the Veteran has submitted a statement from a fellow service member noting service together in 1995, at which time the Veteran did not snore, but that while serving in close quarters from 1996 to 1998 and again in 2003 and 2004 that the Veteran would snore loudly and frequently and also would stop breathing at times.  These symptoms appeared to worsen over the course of these years.  

In addition, statements from other multiple fellow service members are of record indicating that during his second period of service the Veteran would, "consistently snore extremely loud at times causing him to stop breathing or breathe irregularly."  The Board notes that several of these statements clearly are a form letter provided by the Veteran, as they all use the exact same language and at least one has the name of one service member in the body of the document while being signed by another service member.  That said, they all are signed and there is nothing to suggest that the information reported in the statement is not accurate.

A statement from the Veteran's wife documented that the Veteran started snoring shortly after the couple was married in 1996 and that the symptoms got progressively worse to the point that he stopped breathing for long periods of time and that she had to shake him awake to get the Veteran to start breathing or to stop snoring so violently.

In a June 2011 statement, the Veteran indicated that he developed a sleep disorder during active service.  He was aware that he was snoring, but did not realize that it was a problem and sought no medical treatment.  He was aware that the sleep problems were worsening over time until he was warned of possible sleep apnea following a March 2010 thyroid surgery.  He had not received a copy of the July 2010 rating decision denying the claim, but called the RO and had the situation explained to him that the basis of the denial was that there was no diagnosis of record.

A February 2012 VA examination report is of record.  The examiner noted a diagnosis of obstructive sleep apnea from October 2010.  The Veteran reported beginning to snore in about 2002 while in service.  Following examination, the examiner concluded that it was less likely than not that the Veteran's sleep apnea was incurred in or caused by service.  The rationale noted that there was no documentation of sleep issues in service or on physical examination prior to discharge.  Diagnosis of sleep apnea was 5 years after discharge.  The only testimonials presented were of snoring, which was not sufficient to document sleep apnea.  

An April 2012 letter from the Veteran's treating VA physician indicated that the Veteran had been under his care since April 2007 and that the Veteran's sleep apnea began around 2000 and that its presentation and progression had been observed by the Veteran's wife.  The physician concluded, "It is my medical opinion that [the Veteran's] sleep apnea more likely than not began during his active duty service and has clearly continued to progress to its current significant level."

A September 2012 VA examination report addendum is of record.  The examiner reiterated her belief that the sleep apnea was unrelated to service.  The examiner noted the absence of citations of sleep issues during service, including during multiple examinations when he reported no sleep problems.  There were no problems noted at the time of the Veteran's discharge examination.  The April 2012 physician's letter was not based on a review of the claims file, but only the subjective complaints of the Veteran.  The Veteran's wife's statements had been considered, but could not be taken as proof of in-service conditions.

Thus, there is conflicting medical evidence as to the onset of the Veteran's obstructive sleep apnea.  The February 2012 VA examiner based the negative opinion, in large part, on the absence of in-service treatment for or diagnosis of sleep apnea.  In multiple medical history questionnaires, the Veteran specifically denied any sleep difficulties.  By contrast, the April 2012 VA treatment provider's letter linked the Veteran's sleep apnea to his active service based on the lay evidence of in-service onset and ongoing symptoms thereafter.  The Board also has considered the statements of multiple of the Veteran's fellow service members that discussed in-service onset of sleep apnea symptoms, including loud snoring and stopping breathing while asleep.  The February 2012 VA examination report and September 2012 addendum did not discuss these reports in detail or the lay testimony of the Veteran stopping breathing while asleep with onset during active service.  The Board places probative weight on the absence of documentation of sleep problems during service and on the Veteran's specific denials of any problems during service when there was an opportunity to do so.  The Board acknowledges the Veteran's reports that he recognized he was snoring, but did not realize that it was a medical problem that needed to be addressed.  Indeed, he was unaware that the sleep problems constituted a potential disability until he was told by medical professionals in March 2010.  The Board finds such contentions to be reasonable under the circumstances. 

 In light of the foregoing, the Board finds that the evidence of record is at least in equipoise as to whether the Veteran's obstructive sleep apnea is the result of service.  Therefore, as there is a relatively equal balance of competent, credible, and probative evidence for and against the onset of sleep apnea during active service, service connection is warranted.  


	
ORDER

Entitlement to service connection for obstructive sleep apnea is granted.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


